DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s application filed on August 02, 2022 in which claims 1, 4, 5, 11, 14, 15, and 20 have been amended. Claims 3 and 13 have been canceled. Thus, claims 1-2, 4-12 and 14-20 are pending in the application. 

Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al., U.S. Patent Number (10,395,199 B1) in view of Suzuki et al., U.S. Patent Number (6,614,760 B1) and further in view of Beaver et al., U.S. Patent Application Publication Number (2020/0210393 A1).

Regarding Claim 1,     
Gibson teaches a computing platform for monitoring an automatic teller machine (ATM) network, comprising: 
at least one processor (See at least Column 4, line 53); 
a communication interface communicatively coupled to the at least one processor (See at least Column 4, lines 54-56); and memory storing computer-readable instructions that, when executed by the at least one processor (Column 1, line 53), cause the computing platform to: 
receive, corresponding to an ATM fault code and for the ATM network, observed fault volumes for a first set of time intervals (See at least Column 8, lines 55-62, retrieving ATM data can be interpreted as receiving ATM fault volumes);
build, based on the observed fault volumes for the first set of time intervals, a seasonal autoregressive integrated moving average with exogenous factors (SARIMAX) model of fault volumes (See at least Column 8, lines 55-62, a regressive model may be applied);
determine, based on the SARIMAX model, predicted fault volumes for a second set of time intervals (See at least Column 8, lines 11-13, estimated number of faults per year) ; 
determine observed fault volumes for the second set of time intervals (See at least Column 14, lines 55-67, determining fault volumes); 
However, Gibson does not explicitly teach,
build, based on the observed fault volumes for the first set of time intervals, a seasonal autoregressive integrated moving average with exogenous factors (SARIMAX) model of fault volumes, wherein the building the SARIMAX model comprises: generating a plurality of parameter combinations corresponding to a plurality of SARIMAX models; building, based on the observed fault volumes in the first set of time intervals, the plurality of SARIMAX models, each associated with a corresponding parameter combination; 
calculating Akaike information criterion (AIC) values associated with each of the plurality of SARIMAX models; 
determining an intermediary SARIMAX model, among the plurality of SARIMAX models, with a lowest AIC value; determining, based on the intermediary SARIMAX model, that observed fault volumes in a first subset of time intervals, among the first set of time intervals, are outliers; 
generating corrected observed fault volumes for the first set of time intervals by replacing observed fault volumes in the first subset of time intervals with corrected values, and using, for building the SARIMAX model, the corrected observed fault volumes for the first set of time intervals and a parameter combination associated with the intermediary SARIMAX model;
determine, based on the predicted fault volumes for the second set of time intervals and the observed fault volumes for the second set of time intervals, that one or more of the observed fault volumes for the second set of time intervals are anomalous;
perform, based on the determining that the one or more of the observed fault volumes in the second set of time intervals are anomalous, a remedial action associated with the ATM fault code.
Suzuki, however, teaches,
determine, based on the predicted fault volumes for the second set of time intervals and the observed fault volumes for the second set of time intervals, that one or more of the observed fault volumes for the second set of time intervals are anomalous (See at least Column 20, lines 31-47, “Faults in the ATM network 20 are detected either by anomalies”);
perform, based on the determining that the one or more of the observed fault volumes in the second set of time intervals are anomalous, a remedial action associated with the ATM fault code (See at least Column 20, lines 31-47, “means are provided for detecting data anomalies and Such are dealt with by those detection means. In terms of a concrete example, Such detection means can be implemented, for example, by providing CRC or other protection means”).
	Both Gibson and Suzuki are in the same technical field of detecting anomalies in ATMs. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gibson to incorporate the disclosure of Suzuki. The motivation for modifying the disclosure of Gibson would have been to identify anomalous fault behavior to improve accuracy of predictions. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.	 
However, the combination of Gibson and Suzuki do not explicitly teach,
build, based on the observed fault volumes for the first set of time intervals, a seasonal autoregressive integrated moving average with exogenous factors (SARIMAX) model of fault volumes;
wherein the building the SARIMAX model comprises: generating a plurality of parameter combinations corresponding to a plurality of SARIMAX models; building, based on the observed fault volumes in the first set of time intervals, the plurality of SARIMAX models, each associated with a corresponding parameter combination; 
calculating Akaike information criterion (AIC) values associated with each of the plurality of SARIMAX models; 
determining an intermediary SARIMAX model, among the plurality of SARIMAX models, with a lowest AIC value; determining, based on the intermediary SARIMAX model, that observed fault volumes in a first subset of time intervals, among the first set of time intervals, are outliers; 
generating corrected observed fault volumes for the first set of time intervals by replacing observed fault volumes in the first subset of time intervals with corrected values, and using, for building the SARIMAX model, the corrected observed fault volumes for the first set of time intervals and a parameter combination associated with the intermediary SARIMAX model;
However, Beaver teaches,
build, based on the observed fault volumes for the first set of time intervals, a seasonal autoregressive integrated moving average with exogenous factors (SARIMAX) model of fault volumes (See at least [0091], Gibson in view of Suzuki performs the above steps using a model. Gibson in view of Suzuki do not teach a SARIMAX model. Beaver, however, teaches the SARIMAX model. It would be obvious to substitute Beaver’s SARIMAX model to perform the above steps).
wherein the building the SARIMAX model comprises: 
generating a plurality of parameter combinations corresponding to a plurality of SARIMAX models (See at least [0092], parameter combinations); 
building, based on the observed fault volumes in the first set of time intervals, the plurality of SARIMAX models, each associated with a corresponding parameter combination (See at least [0170], SARIMAX models, each associated with a corresponding parameter combination); 
calculating Akaike information criterion (AIC) values associated with each of the plurality of SARIMAX models (See at least [0165], Akaike information criterion (AIC) values) ; 
determining an intermediary SARIMAX model, among the plurality of SARIMAX models, with a lowest AIC value (See at least [0094], [0165]); 
determining, based on the intermediary SARIMAX model, that observed fault volumes in a first subset of time intervals, among the first set of time intervals, are outliers (See at least [0102]); 
generating corrected observed fault volumes for the first set of time intervals by replacing observed fault volumes in the first subset of time intervals with corrected values, and using, for building the SARIMAX model, the corrected observed fault volumes for the first set of time intervals and a parameter combination associated with the intermediary SARIMAX model (See at least [0091]).

	Gibson, Suzuki and Beaver are in the same technical field of detecting anomalies in ATMs. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gibson and Suzuki to incorporate the disclosure of Beaver. The motivation for modifying the disclosure of Gibson and Suzuki would have been to generate a more accurate model for future fault prediction using a SARIMAX model. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.	 

Regarding Claim 2,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 1,
In addition, Suzuki teaches,
wherein the determining that the one or more observed fault volumes for the second set of time intervals are anomalous is based on at least one of: 
a difference between an observed fault volume and a predicted fault volume for a time interval in the second set being greater than a threshold value (See at least Column 20, lines 31-47). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gibson to incorporate the disclosure of Suzuki. The motivation for modifying the disclosure of Gibson would have been to identify anomalous fault behavior to improve accuracy of predictions.

Regarding Claim 4,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 3,
In addition, Beaver teaches,
wherein each parameter combination of the plurality of parameter combinations comprises: 
a corresponding trend autoregression order (See at least [0173]); 
a corresponding trend difference order (See at least [0173]); 
a corresponding trend moving average order (See at least [0173]);  
a corresponding seasonal autoregressive order (See at least [0173]); 
a corresponding seasonal difference order (See at least [0173]); 
 a corresponding seasonal moving average order (See at least [0173]); 
a corresponding number of time intervals in a single season (See at least [0084]); and a corresponding trend (See at least [0100]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gibson and Suzuki to incorporate the disclosure of Beaver. The motivation for modifying the disclosure of Gibson and Suzuki would have been to generate a more accurate model for future fault prediction using a SARIMAX model.

Regarding Claim 5,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 3,
In addition, Beaver teaches,
wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to: determine, based on the intermediary SARIMAX model, model fit fault volumes for the first set of time intervals, wherein the determining that the observed fault volumes in the first subset of time intervals are outliers comprises determining that differences between the observed fault volumes in the first subset of time intervals and model fit fault volumes in the first subset of time intervals are greater than a threshold (See at least [0173], model fit fault volumes); 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gibson and Suzuki to incorporate the disclosure of Beaver. The motivation for modifying the disclosure of Gibson and Suzuki would have been to generate a more accurate model for future fault prediction using a SARIMAX model.

Regarding Claim 6,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 5,
In addition, Beaver, teaches,
wherein when a number of time intervals in the first subset is less than a threshold number of the number of time intervals, the corrected values are the model fit fault volumes in the first subset of time intervals (See at least [0169], [0173]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gibson and Suzuki to incorporate the disclosure of Beaver. The motivation for modifying the disclosure of Gibson and Suzuki would have been to generate a more accurate model for future fault prediction using a SARIMAX model.
Regarding Claim 7,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 5,
In addition, Beaver, teaches,
wherein when a number of time intervals in the first subset is greater than or equal to a threshold number of time intervals, the corrected values are sums of the model fit fault volumes in the first subset of time intervals and a standard deviation of the observed fault volumes for the first set of time intervals (See at least [0175], [0201], standard deviation of the observed fault volumes).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gibson and Suzuki to incorporate the disclosure of Beaver. The motivation for modifying the disclosure of Gibson and Suzuki would have been to generate a more accurate model for future fault prediction using a SARIMAX model.

Regarding Claim 8,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 1,
In addition, Beaver, teaches,
wherein the exogenous factors comprise, corresponding to the first set of time intervals and the second set of time intervals, one or more of: transaction volumes; numbers of software updates performed in the ATM network; days of week (See at least [0076]); months; days of month (See at least [0076]); or proximities to a holiday. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gibson and Suzuki to incorporate the disclosure of Beaver. The motivation for modifying the disclosure of Gibson and Suzuki would have been to generate a more accurate model for future fault prediction using a SARIMAX model.

Regarding Claim 9,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 1,
In addition, Beaver, teaches,
further comprising determining an updated SARIMAX model based on the observed fault volumes for the first set of time intervals and the observed fault volumes for the second set of time intervals (See at least [0007], [0057], updated SARIMAX model).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gibson and Suzuki to incorporate the disclosure of Beaver. The motivation for modifying the disclosure of Gibson and Suzuki would have been to generate a more accurate model for future fault prediction using a SARIMAX model.

Regarding Claim 10,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 1,
In addition, Suzuki teaches,
wherein the performing the remedial action associated with the ATM fault code comprises sending an alert message indicating the ATM fault code (See at least Column 20, lines 31-47, “means are provided for detecting data anomalies and Such are dealt with by those detection means. In terms of a concrete example, Such detection means can be implemented, for example, by providing CRC or other protection means”).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gibson to incorporate the disclosure of Suzuki. The motivation for modifying the disclosure of Gibson would have been to identify anomalous fault behavior to improve accuracy of predictions.

Regarding Claims 11 and 20,     
Independent claims 11 and 20 recite the steps that are substantially similar to independent claim 1, and hence rejected on similar grounds.  In addition, claim 20 also recites a non-transitory computer readable storage medium which is inherent in the disclosure of Gibson.
Regarding Claims 12 and 14-18,     
Claims 12 and 14-18 are substantially similar to claims 2 and 4-8 respectively and hence rejected on similar grounds. 
Regarding Claim 19,     
Claim 19 is substantially similar to claim 10 and hence rejected on similar grounds. 

  Response to Arguments
4.       Objection of claim 20 is withdrawn in view of the amendments.
5.	Based on further consideration and consultation with primary examiner Ken Bartley and reviewing applicant’s arguments, examiner is withdrawing the 101 rejection. The examiner considers that the claims provide at least the practical application and/or significantly more. 

6.       Applicant’s arguments regarding the 35 USC 103 rejection of record (Remarks, pages 16-18) are acknowledged, however they are not persuasive.

7.     Applicant states that (page 17), “The other applied references do not overcome the deficiencies of Beaver, nor were cited for the rejection of claim 3. At least for these reasons, claim 1 is allowable.”
          Examiner respectfully disagrees and notes that the combination of Gibson, Suzuki and Beaver teach all the limitations as recited in claim 1 as explained in the above office action considering the broadest reasonable interpretation of the limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as written do not prevent the examiner's interpretation of the terms, and the combination of Gibson, Suzuki and Beaver executes all of the limitations of the claims as written under the interpretation the examiner applied. Merely that multiple interpretations of the reference can exist in concordance with the claims does not persuade the examiner that the applied rejection is improper.
          Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection. MPEP 2141.02(VI).
         Thus, the applicant’s arguments are not persuasive.

				Prior Art made of Record
8.     The following prior art made of record and not relied upon is considered pertinent: 
         Mcleod et al., U.S. 2020/0394638 A1 discloses a method of managing a personal payment platform details a system wherein users are provided with a single electronic card that serves as a card compiler for a user's various credit and debit cards.
					Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693

October 20, 2022

/KENNETH BARTLEY/Primary Examiner, Art Unit 3693